United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-10237
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LESTER HENRY ROBINSON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:92-CR-365-27-D
                      --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     In 1993, Lester Henry Robinson, federal prisoner # 23967-

077, was convicted following a guilty plea of conspiracy to

possess with intent to distribute at least 5 kilograms of cocaine

and at least 50 kilograms of cocaine base (crack) and sentenced

to a life term of imprisonment.   Robinson appeals the district

court’s dismissal, for lack of jurisdiction, of his FED. R. CRIM.

P. 35(a) motion, challenging the drug quantity attributable to

him for sentencing purposes and his life term of imprisonment.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10237
                                -2-

     Contrary to Robinson’s argument, because Robinson’s

conspiracy offense continued well after November 1, 1987, the

version of FED. R. CRIM. P. 35(a) applicable to offenses committed

after that date applies.   Cf. United States v. White, 869 F.2d

822, 826 (5th Cir. 1989) (holding that the Sentencing Guidelines,

effective November 1, 1987, applied to case in which conspiracy

offense continued after effective date of the Guidelines).

Because Robinson’s FED. R. CRIM. P. 35(a) motion was not filed

within seven days of sentencing, the district court properly

dismissed the motion for lack of jurisdiction.   See FED. R. CRIM.

P. 35(a); United States v. Lopez, 26 F.3d 512, 518-20 & n.8 (5th

Cir. 1994).

     AFFIRMED.